DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed May 1, 2019, as Application No. 62/841,335.

Drawings
The drawings were received on April 30, 2020.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “The present disclosure provides……”, which is improper language for the abstract.  The applicant should delete the terms, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15, 17-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joy (Pat Num 8,137,145).  Joy discloses an electrical distribution wiring device comprising a movable arm that manually actuates to a first and second position, wherein the first position selectively secures a wire inserted within the at least one wire termination so as to establish electrical communication between the wire and the conductive surface and the second position permitting the wire to be selectively inserted or removed from the at least one wire termination (Col 3, lines 25-33).  Specifically, with respect to claim 1, Joy discloses an electrical wiring device (100, Figs 1-6) comprising a cover (114) and a base (112) having a wire chamber (located at W) supporting a wire termination assembly (200a), wherein the wire termination assembly (200a) includes a wire fastening member (202a) having at least one wire engaging .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 7, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Joy (Pat Num 8,137,145) in view of Keollmann (Pat Num 8,480,424).  Joy discloses an electrical distribution wiring device comprising a movable arm that manually actuates to a first and second position, wherein the first position selectively secures a wire inserted within the at least one wire termination so as to establish electrical communication between the wire and the conductive surface and the second position permitting the wire to be selectively inserted or removed from the at least one wire termination (Col 3, lines 25-33), as disclosed with respect to claims 1, 10, and 18.   
	While Joy discloses an conductive member (120) comprises an electrically conductive plate (Fig 4), Joy doesn’t necessarily disclose the conductive member having one or more barbs extending from the plate and used to grip a wire when the wire fastening member is in the securing position (claims 7, 16, & 23).
	Keollmann teaches an electrical wiring device (Figs 1-4) improved electrical connecting terminal having an operating lever, wherein the terminal is compact and requires little operating force as possible (Cols 1 & 2, lines 65-67 & 1-2, respectively).  Specifically, with respect to claims 7, 16, and 23, Keollmann teaches an electrical wiring device (1, Fig 1) comprising an housing (2) having an conductor insertion opening (11), wherein the housing (2) includes an electrically conductive member (4) comprising one 
	It would have been obvious to one having ordinary skill in the art of electrical wiring devices at the time the invention was made to modify the electrical conductive member of Joy to comprise the barbs configuration as taught by Keollmann because Keollmann teaches that such a configuration provides an electrical wiring device (Figs 1-4) improved electrical connecting terminal having an operating lever, wherein the terminal is compact and requires little operating force as possible (Cols 1 & 2, lines 65-67 & 1-2, respectively).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 14, 2021